On Rehearing.
, Before and since the infringing sales a very large share of the defendants’ sales of embroidery silks were made in loose lots or hanks of their,.own manufacture. There is force in the contention that the only profit resulting to them from the sales by means of the patented packages was the enhanced price received for silks sold in that way. The law seems to be plain that the infringer of a combination patent must pay the profits made upon the elements which enter into the combination. At the same time, if one of the elements has an established wholesale market price, it is not clear that such price should not be made the basis upon which that element should be figured.
It must be remembered that we are not discussing the question of damages. If the Brainerd & Armstrong Company were the complainant, and could show that the defendants had invaded their market and captured their customers by the infringing sales, they would probably be entitled as damages to what they could have made in the way of profits upon the sales which they had lost. But it is a different story when we come to the contemplation of Armstrong as the complainant. What could he have done with his patent? He could manufacture under it, or buy his embroidery silks from a manufacturer, or license some one to use his patent.
■ So far as the record shows he has licensed the Brainerd & Armstrong Company to use the patent. If complainant had manufactured under his patent, he might have lost money. Whether or not he would have lost is uncertain and speculative. If he had bought the silks and put them in the patented package, he would have been compelled to pay the company the manufacturer’s profit; and in such event he could not expect to get from the defendant its manufacturing profit on silks which he did not sell, nor, so far as we know, could have sold. At this point we are brought directly back to the question of damage, which is not in the case.
This brief memorandum will indicate that the reargument of the motion asking me to instruct the master as to his duties on the accounting has left my mind in a sufficient state of uncertainty, so that I deem it wise to change my suggestions as contained in the memorandum filed March 3, 1910, and advise the master to follow the plan outlined by counsel for defendant. I do this with more satisfaction than I had hoped to feel, because it will enable the master to make an early report, and, if the complainant continues to be as sure of his rights as he now appears to be, the higher court can soon put him back upon the track, and the consummation which he looks for will then arrive iii' due season. In such event the work already done will not be lost. The delay will be only a temporary one, and no great harm will have been done to any one.
*557The other course is so drastic that I hesitate to enforce it without positive authority from the court which has so lately passed upon the Hemolin Case, 166 Fed. 434, 92 C. C. A. 186. If these hurried words leave the master in any doubt as to the course which I think it better for him to follow, he must feel himself at liberty to ask me any further question which he deems essential.